Citation Nr: 0717027	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active military service from June 1998 to 
January 1999.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying the veteran's claim for service 
connection for a personality disorder.

In January 2004, the veteran requested a travel board hearing 
before a Veterans Law Judge. In February 2004, he was 
notified of a hearing scheduled for March 2004.  The veteran 
failed to report and did not request another hearing.

In March 2005, the appeal was remanded to the RO via the 
Appeals Management Center (AMC) for additional development.  
The RO/AMC fully complied with the instructions in the Board 
remand, and the case has been returned to the Board for a 
decision.  


FINDINGS OF FACT

1.  The veteran failed to report for four scheduled VA 
examinations in conjunction with his claim for entitlement to 
service connection for an acquired psychiatric disorder and 
has not shown good cause for his failure to report.

2.  There is no competent evidence of an acquired psychiatric 
disorder which is the result of a disease or injury incurred 
in service.

3.  The veteran's personality disorder is a developmental 
defect, and no competent medical evidence establishes that 
the veteran has a superimposed psychiatric disorder that was 
manifested in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.655 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2002, April 2005, April 2006, and December 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original claim for service connection shall be rated based 
upon the evidence of record.  See 38 C.F.R. § 3.655 (2006).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2006).

In this case, records show that following the veteran's 
failure to report for Board hearing, the Board remanded the 
case for additional development in March 2005 including for a 
psychiatric examination for an opinion as to the current 
nature of any psychiatric disorders and the likelihood that 
they are related to service.  The veteran was notified by 
correspondence prior to his examinations documented in the 
file.  He failed to report for examinations scheduled in 
March, October, November and December 2006.  He was informed 
by letters dated in February 2006, April 2006, September 
2006, and December 2006 that if he failed to report without 
good cause his claim would be decided on the evidence of 
record.  VA records show the veteran was scheduled for 
examinations but that he failed to report on four occasions 
in 2006.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and since the veteran has 
provided no explanation for not having reported for 
examination, the Board is satisfied that the veteran was 
properly notified and failed to report to the scheduled VA 
examinations without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the claim will be rated on the evidence of record.   

Service Connection

Factual Background

The veteran's DD 214 reflects that he was separated from 
service due to a personality disorder.  A psychiatric 
evaluation in service reflects a diagnosis of personality 
disorder with borderline and antisocial traits.  He reported 
at the time of entrance into the Coast Guard that he was 
treated for psychiatric problems at ages 12 to 14, but an 
attempt to contact him and ask him for information about this 
treatment has yielded no results.  Since service, he has been 
diagnosed with mental health problems, including bipolar, 
Type II disorder as early as December 1999.  Records from L. 
J. C., M.D., of the Valley Behavioral Medical Center, dated 
from December 1999 through March 2000, reflect this 
diagnosis.  A letter from Dr. C. dated in March 2002 
indicates that the there was no other treatment.  Dr. C. did 
not make any connection between the diagnosis and service or 
personality disorder in service.  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2006).

In addition, service connection for certain chronic 
conditions may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where the 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2006).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
will be accepted as showing preservice origin.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  However, a disability resulting from a 
mental disorder that is superimposed on a personality 
disorder may be service-connected.  38 C.F.R. § 4.127 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

There is no competent evidence, opinion or otherwise, that 
the veteran's current bipolar disorder Type II, is related to 
service.  There is no such disorder in service, and thus 
continuity of symptomatolgy since service is not for 
application.  Nor was there a chronic condition noted in 
service.  See 38 C.F.R. § 3.303.  No health care provider has 
opined that any current psychiatric disorder is related to 
service.  The veteran advances this theory, but as a layman 
he is not qualified to render a competent opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board does note the diagnosis of personality disorder in 
service.  However, the salient point is that, as noted above, 
service connection is not available for a personality 
disorder in service without competent medical evidence of a 
superimposed psychiatric disorder. VAOPGCPREC 82- 90; see 
also, Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); Beno 
v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 4.9, 
4.127.  There is no such evidence of a superimposed 
psychiatric disorder.  The efforts of the VA to assist this 
veteran, through hearing, examination, and records gathering, 
have been met with complete lack of willingness to assist in 
the development of his own claim.  There remains no competent 
evidence in support of this claim.  

Thus, the preponderance of the evidence is against the claim, 
and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


